      Case 5:19-cv-00058-DCB-MTP Document 27 Filed 11/23/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISION


LORENZO SOLOMON, # 54500-037                                                        PETITIONER

VERSUS                                               CIVIL ACTION NO. 5:19cv58-DCB-MTP
                                                                   APPEAL NO. 20-60661

ATTORNEY GENERAL OF THE UNITED
STATES, LEON RODRIGUEZ, and
GREGORY COLLETT                                                                  RESPONDENTS


              ORDER DENYING PAUPER STATUS ON APPEAL AS MOOT

       BEFORE THE COURT is pro se Petitioner Lorenzo Solomon’s application [23] to

proceed in forma pauperis on appeal. The Notice of Appeal [22] was filed on July 22, 2020,

and the ifp application was filed on August 17. The Court ordered Petitioner to amend his ifp

application by October 19. Instead, he filed a letter [26], on October 30, indicating that he no

longer wished to pursue this appeal. Therefore, the Court finds application to proceed in forma

pauperis on appeal is moot.

       IT IS THEREFORE ORDERED AND ADJUDGED that pro se Petitioner Lorenzo

Solomon’s application [23] to proceed in forma pauperis on appeal should be and is hereby

DENIED AS MOOT.

       IT IS FURTHER ORDERED AND ADJUDGED that the Clerk of Court shall forward

the letter [26], filed October 30, 2020, along with a copy of this Order, to the United States Court

of Appeals for the Fifth Circuit.

       SO ORDERED AND ADJUDGED, this the 23rd day of November, 2020.

                                              s/David Bramlette
                                              UNITED STATES DISTRICT JUDGE
